DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 6, and 8 are pending in the instant application. Claims 1-3, 5, 6, and 8 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on March 3, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on March 3, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over US 2017/0049697 A1 in view of U.S. Patent No. 6,531,614, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The eye drop compositions for treating glaucoma of the instant claims are novel and non-obvious over the prior art because of the limitations that the compositions comprise a prostaglandin analogue, carboxymethylcellulose or a salt thereof and tyloxapol, the compositions do not comprise a preservative and the compositions have a viscosity at 20ºC of 3 to 15 cPs. The prior art does not disclose a composition which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626